Citation Nr: 0206705
Decision Date: 06/21/02	Archive Date: 08/16/02

Citation Nr: 0206705	
Decision Date: 06/21/02    Archive Date: 06/27/02

DOCKET NO.  01-03 776	)	DATE JUN 21, 2002
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for anxiety and depression.  


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to July 
1967.  

This appeal arose from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas which denied the veteran's claims 
of entitlement to service connection for anxiety and 
depression and ulcers.  

In a decision dated February 5, 2002, the Board denied the 
veteran's claims.  In February 2002, the veteran submitted a 
motion for reconsideration of the February 2002 Board 
decision only on the issue of entitlement to service 
connection for anxiety and depression.  In May 2002, as 
provided by 38 U.S.C.A. § 7103 (West Supp. 2001), a Deputy 
Vice Chairman of the Board ordered reconsideration of the 
Board's February 5, 2002 decision on this issue.  This 
decision by the reconsideration panel replaces the February 
5, 2002 Board decision as to the issue of entitlement to 
service connection for anxiety and depression.


FINDING OF FACT

The medical and other evidence of record does not demonstrate 
that the veteran suffers from anxiety and depression that is 
related to his naval service.


CONCLUSION OF LAW

Anxiety and depression were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001), contains extensive provisions modifying the 
adjudication of all pending claims.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The legislation has eliminated the 
well-grounded claim requirement, has expanded the duty of VA 
to notify the veteran and the representative, and has 
enhanced its duty to assist a veteran in developing the 
information and evidence necessary to substantiate a claim.  
See generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In a recent decision, the United States Court of Appeals for 
the Federal Circuit held that Section 3A of the VCAA 
(covering the duty to notify and duty to assist provisions of 
the VCAA) was not retroactively applicable to decisions of 
the Board entered before the effective date of the VCAA (Nov. 
9, 2000).  Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 
20, 2002); See also Dyment v. Principi, No. 00-7075 (Fed. 
Cir. April 24, 2002).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The Board finds that VA has met its duty to assist the 
veteran in the development of the claim on appeal under VCAA.  
By virtue of the January 2001 Statement of the Case (SOC), 
the veteran and his representative were provided notice of 
the information, medical evidence or lay evidence necessary 
to substantiate the claim on appeal.  The SOC also notified 
the veteran of the pertinent laws and regulations, as well as 
his due process rights.  It was also noted that the veteran's 
claim had been reconsidered by the RO under the new duty to 
assist regulations.

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim, including 
presenting his personal testimony at a hearing chaired by a 
member of the Board.  There is no indication that there is 
any relevant evidence which currently exists and which has 
not been obtained.  Indeed, the veteran was specifically 
questioned as to this by his representative [hearing 
transcript, pages 2-3] and by the Board member [hearing 
transcript, page 12] and responded that he knew of no 
additional evidence.

Since the veteran has already been informed of the evidence 
needed to substantiate his claim and of the notification 
requirements, there is no further action which need be 
undertaken to comply with the provisions of the VCAA, and the 
veteran and his representative have pointed to no actions 
they believe need be taken.  Therefore, there is no prejudice 
to the veteran in the Board proceeding to adjudicate the 
merits of the claim.  Bernard v. Brown, 4 Vet.App. 384, 394 
(1993).  

Background

The veteran's service medical records include the report of 
his July 1963 entrance examination.  He offered no complaints 
of a psychiatric nature and the examination was within normal 
limits.  On February 25, 1964, the veteran indicated that he 
wanted a psychiatric consultation because he believed that he 
was losing his memory.  Specifically, he stated that he could 
not remember to do things he had been told to do.  He said 
that he left school after the ninth grade at the age of 17.  
He was worried about his "sickly mother" and his girlfriend.  
The examiner believed that the veteran was of below average 
intelligence because of his educational background.  
According to the examiner, a psychiatric consultation was not 
indicated.  No further complaints were made by the veteran 
during service.  The June 29, 1967 separation examination 
found that the veteran was psychiatrically normal.

Between 1968 and 1971, the veteran was a civilian employee of 
the U.S. Army.  Records from the U.S. Army Health Clinic at 
the Pine Bluff Arsenal noted no treatment for any psychiatric 
complaints.  On reports of medical history in June 1968 and 
June 1970, the veteran denied any psychiatric manifestations.

VA examined the veteran in February 1971.  The only 
complaints he made concerned a skin condition.  The 
psychiatric evaluation (item 43B of the examination report) 
found no personality or psychiatric defects.

Private treatment records reflect that in November 1980 the 
veteran reported having headaches for the past year.  He 
indicated that the headaches were brought on by arguments 
with his wife.  The diagnosis was headaches, probably 
secondary to emotional problems.  Additional records dated in 
the early 1980s reflect continued complaints of headaches as 
well as trouble sleeping and impotence.  

VA outpatient treatment records show treatment for anxiety 
and depression beginning in 1994.

In August 2000, the veteran submitted numerous statements 
from family and friends.  Each of these statements asserted 
that the veteran had suffered from anxiety and depression 
after his discharge from service.

In October 2001, the veteran testified that he had no 
evidence that would show treatment for anxiety and depression 
in service or within the one-year period following service.  
He stated that he had first been treated in 1980 or 1981, 
although he had been fired from jobs during the first year 
after his discharge because he had been unable to understand 
things or get along with others.

Analysis

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  The disease entity for 
which service connection is sought must be "chronic" as 
opposed to merely "acute and transitory" in nature.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The veteran has contended that his anxiety and depression 
began during active duty and continued thereafter.  
Therefore, he believes that entitlement to service connection 
has been established.

The medical evidence does not demonstrate that anxiety and 
depression were present in service.  The service medical 
records clearly show no treatment for or diagnoses of these 
disorders.  While the veteran complained once of "memory 
loss" and sought a psychiatric evaluation in February 1964, 
the physician did not find that a psychiatric consultation 
was necessary, and no psychiatric diagnosis was made.  There 
were no further complaints and the separation examination was 
normal. 

Although the veteran has maintained that he has experienced 
mental problems continuously after service, the medical 
evidence does not support that contention.  The veteran 
complained of emotional problems and headaches beginning in 
1980, but there was no indication these symptoms had their 
origins in service or had been present since service.  The 
first diagnosis of a mental problem was in 1994, decades 
after he left the service.

The Board must attach particular weight to the evidence 
bearing upon his mental status proximate to service.  The 
medical records pertaining to his employment from 1968 to 
1971 conspicuously lack complaints, statements of medical 
history or findings of a psychiatric disability.  The 
veteran, in fact, denied such manifestations on reports of 
medical history in June 1968 and June 1970.  The veteran's 
signed VA Form 21-526, application for compensation benefits, 
dated January 1971, made no mention of anxiety or depression.  
In connection with his VA Compensation and Pension 
examination in February 1971, the veteran did not complain of 
any relevant problems ("no other complaints except that of a 
skin rash") and the VA examination report did not identify 
any such disabilities.  Clinically, he was found not to have 
any psychiatric disability.

Based on the medical evidence of record, there is no 
indication that a mental disorder existed during service or 
for many years thereafter.  The veteran's assertions and lay 
statements providing recollections of his condition decades 
ago are the only evidence that supports his theory that his 
anxiety and depression began in service.  The medical records 
do not indicate that these conditions are related to service 
on a direct basis.  It is now well established that a 
layperson without medical training, such as the veteran, is 
not competent to provide evidence that requires medical 
knowledge.  Although the veteran or any other lay party is 
competent to testify as to such matters as how he felt, he 
cannot provide competent evidence concerning medical matters, 
such as diagnosis or causality.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(2001).

The veteran has submitted various lay statements that 
indicate that he was anxious and depressed after his release 
from active duty.  As indicated above, his service medical 
records do not demonstrate the presence of chronic conditions 
in service.  Moreover, not only does the post service 
evidence from 1968 through 1971 not support such continuity, 
it contains medical history and findings that demonstrate the 
absence of a psychiatric disability.  In view of this 
negative contemporaneous clinical medical evidence, any 
attempt to establish continuity of symptomatology after 
service with remote lay recollections fails.  See 38 C.F.R. § 
3.303(b) (2001).  Even if the evidence in 1980 arguably could 
be viewed as the veteran's first complaints concerning 
anxiety and depression, this evidence comes more than 13 
years after his discharge from service and it contains 
nothing linking the anxiety and depression to service or 
suggesting a continuity of symptoms since service.  As noted 
above, the Board deems it to be significant that the veteran, 
in his initial claim for VA benefits in January 1971, did not 
mention any mental problems.

The Board has no reason to doubt that the veteran now 
believes that his conditions had their onset in service.  
However, the medical reports of record, which have been 
discussed above, do not document the onset of these 
conditions in service.  Moreover, there is no evidence which 
otherwise links the veteran's current complaints concerning 
psychiatric problems to his naval service, aside from lay 
statements, which the Board cannot accept as competent 
medical evidence.  Moreover, the lay statements based on 
remote memory are completely outweighed by the 
contemporaneous clinical evidence.

Inasmuch as there is no competent medical evidence which 
tends to relate the veteran's current psychiatric disorders 
to service, and the disabilities were not shown until several 
years after the veteran's active service, the Board concludes 
that a medical examination or opinion is not warranted in the 
instant case.  Section 3 of the VCAA (codified as amended at 
38 U.S.C.A. § 5103A(d) (West Supp. 2001)); 66 Fed. Reg. at 
45626-45627, 45631 (to be codified as amended at 38 C.F.R. § 
3.159(c)(4)).  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).  
The fact that the veteran currently has anxiety and 
depression is not in dispute.  Thus, the only purpose of 
requesting an examination would be to obtain a nexus opinion.  
Here, as noted above, the service medical records do not 
contain a diagnosis of anxiety and depression.  The veteran 
was found to be normal from a psychiatric standpoint at 
separation.  The post-service medical evidence of record does 
not suggest in any way that the veteran's anxiety and 
depression began during or proximate to service.  Further, 
the contemporaneous clinical evidence demonstrates that there 
was no continuity of symptoms for many years post service and 
that the veteran denied the presence of such manifestations.  
Thus, whether or not any chronic psychiatric disability had 
its inception in service is wholly contingent upon the 
probative weight to be assigned to lay recollection in 
contradiction to the contemporaneous clinical evidence.  The 
assessment of probative weight to be accorded between such 
evidence is a role for adjudicators, not medical providers.  
Therefore, there is no question left in this matter that 
would require a VA medical examination or opinion in order to 
make a decision.  

There being no competent medical evidence that the veteran's 
anxiety and depression were present during service, or 
otherwise incurred in or aggravated by service, the Board 
finds that the preponderance of the evidence is against the 
claim.  Consequently, the veteran's claim of entitlement to 
service connection for anxiety and depression must be denied.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).



ORDER

Entitlement to service connection for anxiety and depression 
is denied.  



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

			
             F. JUDGE FLOWERS                                
WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



Citation Nr: 0201169	
Decision Date: 02/05/02    Archive Date: 02/11/02

DOCKET NO.  01-03 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for anxiety and 
depression.

2.  Entitlement to service connection for ulcers.


REPRESENTATION

Veteran represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel

INTRODUCTION

The veteran served on active duty from July 1963 to July 
1967.

This appeal arose from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas which denied the veteran's claims 
of entitlement to service connection for anxiety and 
depression and ulcers.  

In October 2001, the veteran testified at a personal hearing 
before the undersigned  at the RO.


FINDINGS OF FACT

1.  The medical and other evidence of record does not 
demonstrate that the veteran suffers from anxiety and 
depression which is related to his naval service.

2.  The medical and other evidence of record does not 
demonstrate that the veteran suffers from an ulcer condition 
which is related to his naval service.


CONCLUSIONS OF LAW

1.  Anxiety and depression were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & West 
Supp. 2001); 38 C.F.R. § 3.303 (2001).

2.  An ulcer condition was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 1991 & West 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
anxiety and depression and ulcers.  He contends, in essence, 
that these conditions had their onset during his period of 
naval service and have continued to the current time.  

In the interest of clarity, the relevant VA regulations will 
be briefly reviewed.  The factual background of this case 
will then be set forth.  Finally, the Board will analyze the 
veteran's claims and render a decision.

Relevant law and regulations

Service connection

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (2001).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d) (2001); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and an ulcer becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2001).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. § 3.303(b) 
(2000); Savage v. Gober, 10 Vet. App. at 488, 495-496 (1997).

Mental deficiency is deemed to be a congenital or 
developmental abnormality and is not considered to be a 
disability for the purposes of service connection.  See 
38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2000); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996), and cases cited therein.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is 'an approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

Anxiety and depression

The veteran's service medical records include the report of 
his July 1963 entrance examination.  He offered no complaints 
of a psychiatric nature and the examination was within normal 
limits.  

On February 25, 1964, the veteran indicated that he wanted a 
psychiatric consultation because he felt that he was losing 
his memory.  Specifically, he stated that he could not 
remember to do things he had been told to do.  He said that 
he left school after the ninth grade at the age of 17.  He 
was worried about his "sickly mother" and his girlfriend.  
The examiner felt that the veteran was of below average 
intelligence because of his educational background.  
According to the examiner, a psychiatric consultation was not 
indicated.  No further complaints were made by the veteran 
during service.  The June 29, 1967 separation examination 
found that the veteran was psychiatrically normal.

Between 1968 and 1971, the veteran was a civilian employee of 
the U.S. Army.  Records from the U.S. Army Health Clinic at 
the Pine Bluff Arsenal noted no treatment for any psychiatric 
complaints.

The veteran was examined by VA in February 1971.  The only 
complaints he made concerned a skin condition.  The 
psychiatric evaluation (item 43B of the examination report) 
found no personality or psychiatric defects.  

There are no pertinent medical records for approximately a 
quarter of a century thereafter.  VA outpatient treatment 
records show treatment for anxiety and depression beginning 
in 1994.  

In August 2000, the veteran submitted numerous statements 
from family and friends.  Each of these statements asserted 
that the veteran had suffered from anxiety and depression 
after his discharge from service.  

In October 2001, the veteran testified before the undersigned 
at a personal hearing at the RO.  He states that he had no 
evidence that would show treatment for anxiety and depression 
in service or within the one year period following service.  
He stated that he had first been treated in 1980 or 1981, 
although he had been fired from jobs during the first year 
after his discharge because he had been unable to understand 
things or get along with others.

Ulcers

The veteran's service medical records contain no reference to 
gastrointestinal complaints or treatment.  His June 1967 
separation examination was pertinently within normal limits.

As noted above, the veteran worked as a civilian employee at 
the Pine Bluff Arsenal between 1968 and 1971.  During a June 
1968 examination, he checked "no" next to complaints of 
indigestion/stomach trouble.  

VA afforded the veteran an examination in February 1971.  He 
made no complaints about his stomach.  Ulcers were not found.

Records from the veteran's private physician, J. W. N., noted 
that he had been seen in December 1980 for complaints of 
indigestion.  In October 1981, he indicated that he had 
suffered with this condition for 10 years.  An 
esophagogastroduodenoscopy performed on December 5, 1995 
diagnosed gastritis; prepyloric polypoid formation, probably 
of inflammatory origin; and probable underlying 
gastroparesis.  It was noted that he had longstanding 
dyspepsia and reflux with mild postprandial fullness.  The 
veteran underwent an exploratory laparotomy on December 15, 
1995, at which time he was diagnosed with prepyloric 
adenomatous polyp and cholelithiasis, chronic cholecystitis.

The veteran was also treated by VA on an outpatient basis 
between 1994 and 2000.    He was diagnosed with peptic ulcer 
disease in 1996, and was subsequently treated with various 
ulcer medications.  

In October 2001, the veteran testified before the undersigned 
at a personal hearing.  He indicated that he had no 
additional evidence that would show the onset of ulcer 
disease either in service or during the one year period 
following his separation from service.  He commented that he 
had had trouble digesting food in service, although he had 
not sought treatment until 1980 or 1981.

Analysis

Initial matter - the VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  This new law 
redefines the obligations of VA with respect to the duty to 
assist.  The VCAA also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (August 29, 2001) [codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for the reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  Recently enacted regulations further define 
VA's notification and assistance responsibilities.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The Board finds that VA has met its duty to assist the 
veteran in the development of the claims on appeal under 
VCAA.  By virtue of the January 2001 Statement of the Case 
(SOC), the veteran and his representative were provided 
notice of the information, medical evidence or lay evidence 
necessary to substantiate the claims on appeal.  The SOC also 
notified the veteran of the pertinent laws and regulations, 
as well as his due process rights.  It was also noted that 
the veteran's claims had been reconsidered by the RO under 
the new duty to assist regulations.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims, including 
presenting his personal testimony at a hearing chaired by the 
undersigned.  There is no indication that there is any 
relevant evidence which currently exists and which has not 
been obtained.  Indeed, the veteran was specifically 
questioned as to this by his representative [hearing 
transcript, pages 2-3] and by the undersigned [hearing 
transcript, page 12] and responded that he knew of no 
additional evidence.  

Since the veteran has already been informed of the evidence 
needed to substantiate his claim and of the notification 
requirements, there is no prejudice to him in the Board 
proceeding to adjudicate the merits of the claims.
 
In sum, the veteran has received appropriate notice and the 
facts relevant to the veteran's claims have been properly 
developed.  There is no further action which need be 
undertaken to comply with the provisions of the VCAA, and the 
veteran and his representative have pointed to no actions 
they believe need be taken.

Discussion

The veteran has contended that his anxiety and depression and 
ulcers began during active duty and continued thereafter.  
Therefore, he believes that entitlement to service connection 
has been established.

The medical evidence does not demonstrate that anxiety and 
depression and ulcers were present in service.  The service 
medical records clearly show no treatment for or diagnoses of 
these disorders.  While the veteran complained once of 
"memory loss" in February 1964, the physician did not find 
that a psychiatric consultation was necessary, and no 
psychiatric diagnosis was made.  There were no further 
complaints and the separation examination was normal.  
Similarly, ulcers were not  diagnosed during service; indeed, 
there is no reference to gastrointestinal complaints 
whatsoever in the veteran's service medical records.    

Although the veteran has contended that he has experienced 
mental problems and ulcers continuously after service, the 
medical evidence does not support that contention.  The first 
diagnosis of a mental problem was in 1994, decades after he 
left the service, and the first diagnosis of ulcers was in 
1995, although there were evidently gastrointestinal 
complaints dating back to approximately 1980.  

Of particular importance to the Board is the report of the 
February 1971 VA Compensation and Pension examination, which 
was scheduled in connection with the veteran's original claim 
of entitlement to service connection.  The veteran's signed 
VA Form 21-526, dated January 1971, made no mention of 
anxiety and depression or ulcers.  In connection with his VA 
examination, the veteran did not complain of these problems 
("no other complaints except that of a skin rash").  The VA 
examination report did not identify any such disabilities.  

Based on the medical evidence of record, there is no 
indication that either a mental disorder or ulcers existed 
during service.  Moreover, there is no indication that an 
ulcer condition was present to a compensable degree within 
the one year presumptive period after the veteran's discharge 
from service.  

The veteran's assertions are the only evidence that supports 
his theory that his anxiety and depression and ulcers began 
in service.  The medical records do not indicate that these 
conditions are related to service on a direct basis or, in 
the case of the ulcers, on a presumptive basis.  It is now 
well-established that a layperson without medical training, 
such as the veteran, is not competent to provide evidence 
that requires medical knowledge. Although the veteran is 
competent to testify as to such matters as to how he felt, he 
cannot provide competent evidence concerning medical matters, 
such as diagnosis or causality.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(2001).   

The veteran has submitted various lay statements that 
indicate that he was anxious and depressed and had 
gastrointestinal problems after his release from active duty.  
As indicated above, his service medical records do not 
demonstrate the presence of chronic conditions in service.  
Absent such evidence, any attempt to establish continuity of 
symptomatology after service fails.  See 38 C.F.R. § 3.303(b) 
(2001).  Moreover, as discussed above, there is no medical or 
other evidence, including contemporaneous statements of the 
veteran, which supports the veteran's contentions pertaining 
to continuity of symptomatology.  The first complaints voiced 
by the veteran as to a gastrointestinal problem did not come 
until 1980, and the first complaints concerning anxiety and 
depression appeared in 1994.  The Board deems it to be 
significant that the veteran, in his initial claim for VA 
benefits in January 1971, did not mention any mental or 
gastrointestinal problems.  

The Board has no reason to doubt that the veteran now 
believes that his conditions had their onset in service.  
However, the medical reports of record, which have been 
discussed above, do not document the onset of these 
conditions in service, nor do they show the onset of an ulcer 
condition to a compensable degree within one year of his 
discharge.  Moreover, there is no evidence which otherwise 
links the veteran's current complaints concerning psychiatric 
problems and ulcers to his naval service, aside from lay 
statements, which the Board cannot accept as competent 
medical evidence.

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claims.  Accordingly, entitlement to 
the benefits sought is not warranted.


ORDER

Service connection for anxiety and depression is denied.

Service connection for ulcers is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

